DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 of U.S. Patent No. 10,529,413 in view of Arai (US 2013/0228839 A1) and Rhie (US 2014/0151774 A1). Claims 2-21 are rejected on the s 1-8 of U.S. Patent No. 10,529,413. Although the claims at issue are not identical, they are not patentably distinct from each other because the features of the current application have been claimed in the issued patent. In other words, the current application is broader than the issued patent except the current application has the additional limitation “wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays, wherein, in a top-view, the gate of the other transistor completely surrounds a semiconductor layer in which a channel of the other transistor is formed.” Arai teaches wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays, ¶0017. Rhie teaches wherein, in a top-view, the gate of the other transistor completely surrounds a semiconductor layer in which a channel of the other transistor is formed (Fig. 17, Fig. 18, Fig. 31 and ¶0107 and ¶0141).
 However, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have the source or drain of a transistor in one memory cell array functions as a gate of another transistor in the memory cell in order to reduce the area and increase density, see Arai ¶0017.
In addition, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have a vertically stacked memory cell using a gate-all-around structure for their smaller size in order to increase the density of the memory device. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the first transistor" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0101334 A1), and further in view of Arai (US 2013/0228839 A1) and Rhie (US 2014/0151774 A1).
Regarding claim 2, Yamazaki teaches a semiconductor device comprising:
a plurality of memory cell arrays (Fig. 16, 240);
a plurality of first wirings (Any one of BL, S1, SL, S2, WL or SEL); and
a plurality of second wirings (Any one of BL, S1, SL, S2, WL or SEL),
wherein each of the memory cell arrays includes a plurality of memory cell strings, and wherein each of the memory cell strings includes a plurality of memory cells and third to fifth wirings (Any one of BL, S1, SL, S2, WL or SEL).
Yamazaki is silent in teaching wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays, wherein, in a top-view, the gate of the other transistor completely surrounds a semiconductor layer in which a channel of the other transistor is formed.
Arai teaches wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays (see Fig. 2A and ¶0017).
Rhie teaches wherein, in a top-view, the gate of the other transistor completely surrounds a semiconductor layer in which a channel of the other transistor is formed (Fig. 17, Fig. 18, Fig. 31 and ¶0107).

In addition, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have a vertically stacked memory cell using a gate-all-around structure for their smaller size in order to increase the density of the memory device. 
Regarding claim 3, Yamazaki  is silent in teaching wherein the plurality of memory cell arrays is arranged in a first direction, and wherein the plurality of first wirings and the plurality of second wirings extend in a second direction substantially perpendicular to the first direction; wherein the one of the source and the drain of the transistor functions a one electrode of a capacitor, and wherein the one of the source and the drain of the transistor overlaps with an active laver of the other transistor, the active layer of the other transistor extending in a direction perpendicular to an active layer of the transistor.
Arai teaches wherein the plurality of memory cell arrays is arranged in a first direction, and wherein the plurality of first wirings and the plurality of second wirings extend in a second direction substantially perpendicular to the first direction (Fig. 1A and Fig. 1C) wherein the one of the source and the drain of the transistor functions a one electrode of a capacitor (¶0060), and wherein the one of the source and the drain of the transistor overlaps with an active laver of the other transistor, the active layer of the (Fig 1A, Fig 1B and ¶0073).
It would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to rearrange the wirings and have the source or drain of a transistor to functions as one electrode of a capacitor in order to reduce the area and increase density, see Arai ¶0060.
Regarding claim 4, Aria further teaches the semiconductor device according to claim 3, wherein the plurality of memory cell strings is arranged in the second direction; wherein a first region of the active layer of the other transistor and a second region of the active layer of the other transistor function as a source region and a drain region, respectively, and wherein the active layer of the other transistor is provided in an opening of an insulating layer which is provided below the other electrode of the capacitor and above the one of the source and the drain of the transistor (Fig. 1A, ¶0059 and ¶0060).
Regarding claim 5, Aria further teaches the semiconductor device according to claim 4, wherein the plurality of memory cell strings extend in a third direction substantially perpendicular to the first direction and the second direction, and wherein the third to fifth wirings extend in the third direction (Fig. 1A and Fig. 1C, the memory strings will be extending in the column direction, which are perpendicular to lines 105 and 106, the lines 500s and the common line between the memory cells are extending in the direction of the memory cell).

Regarding claim 6, Arai further teaches the semiconductor device according to claim 2, wherein each of the memory cells includes a first transistor, a second transistor, and a capacitor (Fig. 2A, first transistor 200, second transistor 100 and capacitor 300).
wherein a conductor is provided in an opening of a first insulator, wherein the conductor is electrically connected to one of a source and a drain of the second transistor, and wherein the conductor is provided so as to extend substantially perpendicular to a substrate over which one of the plurality of memory cells is provided and substantially parallel to a channel formation region of the first transistor (conductor 120 is in an opening of an insulator, the conductor 120 extend perpendicular to the substrate  and is parallel to channel formation 201 of the first transistor).
Regarding claim 7, Yamazaki further teaches the semiconductor device according to claim 6, wherein a channel length direction of the first transistor is substantially parallel to a direction in which the plurality of memory cell strings extends (Fig. 2A, channel 116 is parallel to the memory cell strings, see Fig. 16).
Regarding claim 8, Yamazaki further teaches the semiconductor device according to claim 6, wherein the second transistor includes an oxide semiconductor (Fig. 15, the transistors are oxide semiconductors).
Regarding claim 9, Yamazaki further teaches the semiconductor device according to claim 6, wherein a gate of the first transistor is electrically connected to one (Fig. 15).
Regarding claim 10, Yamazaki further teaches the semiconductor device according to claim 9, wherein, in one of the plurality of memory cell strings: one of a source and a drain of a first transistor of one of the plurality of memory cells is electrically connected to one of a source and a drain of a first transistor of another one of the plurality of memory cells, one of a source and a drain of a first transistor of a memory cell at one end of the memory cell string is electrically connected to the third wiring, one of a source and a drain of a first transistor of a memory cell at the other end of the memory cell string is electrically connected to the fourth wiring, and the other of the source and the drain of the second transistor of each of the plurality of memory cells is electrically connected to the fifth wiring, and wherein, in one of the plurality of memory cell arrays, the other electrode of the capacitor of each of the memory cells in a same row is electrically connected to one of the plurality of first wirings, and a gate of the second transistor of each of the memory cells in a same row is electrically connected to one of the plurality of second wirings (Fig. 16).
Claims 11-19, the claims have similar limitations as claims 2 and 6-10 except the feature “a plurality of selection transistor cell.” Yamazaki teaches the memory cells to have selection transistors. Therefore, the current claims are rejected under the same grounds of rejection.
Regarding claim 20, Yamazaki further teaches the semiconductor device according to claim 6, wherein a channel formation region of the first transistor includes polycrystalline silicon (¶0087).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki, Arai and Rhie as applied to claim 15 above, and further in view of Fukuzumi et al. (US 2008/0173933 A1).
Regarding claim 21, Arai further teaches the semiconductor device according to claim 15, wherein a conductor is provided in an opening of a first insulator, wherein the conductor is electrically connected to one of a source and a drain of the second transistor, and wherein the conductor is provided so as to extend substantially perpendicular to a substrate over which one of the plurality of memory cells is provided and substantially parallel to a channel formation region of the first transistor (conductor 120 is in an opening of an insulator, the conductor 120 extend perpendicular to the substrate  and is parallel to channel formation 201 of the first transistor).
Yamazaki, Arai and Rhie do not explicitly teach wherein the channel formation region of the first transistor is cylindrical.
Fukuzumi teaches channel formation region of the first transistor is cylindrical (¶0010).
Thus, it would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to use surround gate transistor in order to increase the cannel length without increasing the chip area, and by increasing the length the gate can be controlled more precisely. 
Claim 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2011/0101334 A1), and further in view of Arai (US 2013/0228839 A1).
Regarding claim 22, Yamazaki teaches a semiconductor device comprising:
a plurality of memory cell arrays (Fig. 16, 240);
a plurality of selection transistor cells (selection transistors 255) ;
a plurality of first wirings (Any one of BL, S1, SL, S2, WL or SEL); and
a plurality of second wirings (Any one of BL, S1, SL, S2, WL or SEL),,
wherein each of the memory cell arrays includes a plurality of memory cell strings, wherein each of the memory cell strings includes a plurality of memory cells and third and fourth wirings (Any one of BL, S1, SL, S2, WL or SEL).
 Yamazaki is silent in teaching wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays, wherein one electrode of a capacitor extends in a first direction, wherein the one of the source and the drain of the transistor extends in a second direction intersecting the first direction, and wherein a semiconductor layer in which a channel formation region of the other transistor is formed extends in a direction perpendicular to the one of the source and the drain of the transistor.
Arai teaches wherein one of a source and a drain of a transistor in one of the memory cell arrays functions as a gate of another transistor in the one of the memory cell arrays (gate 120 for a first transistor functions as a source electrode for the second transistor, Fig. 2A; ¶0017 and ¶0074), wherein one electrode of a capacitor extends in a first direction (capacitor electrode 310b extends in a first direction as shown below), wherein the one of the source and the drain of the transistor extends in a second direction intersecting the first direction (semiconductor 201 which the bottom portion forms the source and the top portion forms the drain extends in a second direction as shown below), and wherein a semiconductor layer in which a channel formation region of the other transistor is formed extends in a direction perpendicular to the one of the source and the drain of the transistor (the semiconductor layer 110 extends in a direction perpendicular to the source and drain 201 as shown below).

    PNG
    media_image1.png
    522
    733
    media_image1.png
    Greyscale

It would have been obvious to a person with the ordinary skill in the art before the effective filling date of the claimed invention to have the source or drain of a transistor in one memory cell array functions as a gate of another transistor in the memory cell in order to reduce the area and increase density, see Arai ¶0017.
Regarding claim 23, Arai further teaches the semiconductor device according to claim 22, wherein a gate electrode of the first transistor extends in the first direction (gate 220 for transistor 200 extends in a first and second direction. Also, gate 120 for transistors 100, extends in first and second direction).

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Khamdan N. Alrobaie/Primary Examiner, Art Unit 2824